Mr. Justice Wole
delivered the opinion of the court.
In the District Court of Iiumacao Marcelino Ramírez was accused of murder in the first degree. After a trial before a jury he was found guilty of murder in the second degree, and was sentenced by the court to the penitentiary for life at hard labor and costs. From this judgment the defendant has appealed to this court, but he has presented no bill of exceptions, and no argument was made or brief filed in his behalf. We have carefully examined the record and find no error, and the judgment of the District Court of Iiumacao must be affirmed.

Affirmed.

*261Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Hernández did not take part in the decision of this case.